COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, McCullough and Senior Judge Bumgardner
UNPUBLISHED



              STEVEN WAYNE SMITH
                                                                                   MEMORANDUM OPINION *
              v.     Record No. 1532-12-3                                              PER CURIAM
                                                                                     DECEMBER 26, 2012
              CROWN CONSTRUCTION
               MANAGEMENT SERVICES, INC. AND
               ERIE INSURANCE EXCHANGE


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (James A. L. Daniel; Daniel, Medley & Kirby, P.C., on briefs), for
                               appellant.

                               (Richard D. Lucas; Lucas & Kite, PLC, on brief), for appellees.


                     Steven Wayne Smith appeals a decision of the Workers’ Compensation Commission (the

              commission) awarding him benefits. On appeal, Smith contends the commission erred in

              finding: (1) he suffered a new injury to his cervical spine in May 2009; (2) his current neck

              symptoms were not caused by the December 29, 2007 accident; and (3) the deputy

              commissioner’s award of medical benefits for any injuries to his head was improper. Crown

              Construction Management Services, Inc., and Erie Insurance Exchange argue the commission

              erred in awarding Smith indemnity benefits during the period of October 27, 2009 through June

              30, 2011. We have reviewed the record and the commission’s opinion and find that this appeal

              is without merit. Accordingly, we affirm for the reasons stated by the commission in its final

              opinion. See Smith v. Crown Constr. Mgmt. Servs., Inc., JCN 237-00-77 (Aug. 10, 2012). We

              dispense with oral argument and summarily affirm because the facts and legal contentions are


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                              -2-